Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 19 November 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury DepartmentNovember 19, 1792
Sir

I should be glad as early as may be, after to day, of an interview with the President and Directors of the Bank of the United States on a subject of some importance.
I have the honor to be with respectful consideration   Sir   Your most Obed servant

Alexander Hamilton
The President of The Bank of The United States

